TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00566-CV



                                     David Fernea, Appellant

                                                  v.

                     Merrill Lynch Pierce Fenner & Smith, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. D-1-GN-09-002195, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On July 3, 2014, the parties filed their joint status report on abatement, requesting that

the abatement of this appeal continue until October 3, 2014, due to ongoing settlement negotiations.

The request is granted, and the appeal will remain abated until further order of this Court. The

parties shall submit either a joint status report concerning the status of settlement negotiations or a

motion to dismiss the appeal on or before October 3, 2014.



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: July 10, 2014